Title: General Orders, 9 November 1777
From: Washington, George
To: 



Head-Quarters, White Marsh [Pa.] Novr 9th 1777.
Parole Providence.C. Signs Newport. Plymouth.


Nicholas Van Cortlandt Esqr. is appointed an Aid-de-Camp, to Major General Sullivan, and is to be respected as such.
Peter Bryan Bruin Esqr. is appointed a Volunteer Aid-de-Camp to Major General Sullivan, and is to be respected as such.
All the empty waggons, or which can be emptied without great inconvenience, are to be got ready in the several brigades, and assemble this day, at such place and hour, as the Forage Mr General shall direct; and be disposed of by him.
The Brigadiers, and officers commanding brigades, are with as much dispatch, as possible, to have their brigades paraded, & from their own observation, take an account of the articles, of cloathing, indispensibly necessary for the men.
Many of the men mount guard daily, who make a very unsoldierlike appearance—The Adjutants & Brigade Majors will be respectively answerable, that henceforward they bring no man to the parade, whose appearance is not as decent as his circumstances will permit—having his beard shaved—hair combed—face washed—and cloaths put on in the best manner in his power.
Captain Craig of Col. Moylan’s regt, with his party of horse, has taken seven British dragoons, and seven soldiers, with their horses, arms, and accoutrements—The General desires Capt. Craig, Capt. Lee, and the other officers who have distinguished themselves, will accept his cordial thanks, for the enterprise, spirit and bravery they have exhibited in harassing, and making captives of the enemy.
All the General Officers in camp are to assemble, to morrow, at ten o’clock, in the forenoon, at General Greene’s quarters, to settle the rations—The General Officers will attend this, in preference to any other duty, and make report as soon as they have finished it.
